Exhibit 10.1

 

EQUITY TRANSFER AGREEMENT

 

 

 

Transferors:

Zhao Zhen Rong (ID card No.110108194008173417)

Sun Gui Ying (ID card No.110108194306073422)

 

 

Transferee: OZOP (Guangdong) Medical Technology Co. Ltd

 

 

1.The Transferors agree to transfer the entire (100%) equity in Yijingtong
(Beijing) Technology Development Ltd (The “Company”) (hereinafter referred to as
“Transferred Equity”) to the Transferee for RMB one million yuan. The Transferee
agrees to buy the Transferred Equity. The respective transfer prices of the
Transferred Equity paid to the Transferors are listed below.

 

Transferor Transferred Equity Transfer Price(RMB) Zhao Zhen Rong 80% 800,000 Sun
Gui Ying 20% 200,000

 

 

2.The Transferee shall pay to the Transferors the transfer price within 120 days
from the date of signing this Agreement.

 

3.If the Transferee fails to pay one million yuan to the Transferors within 180
days, the Transferor shall have the right to terminate this Agreement and
require the transferee to return all the Transferred Equity.

 

4.The Transferors agree to transfer all the inventory valued at RMB 4,072,719.4
million of the Company to the Transferee. The payment and delivery terms will be
negotiated by the parties separately.

 

5.The Transferors promise that they are the sole owners of the Transferred
Equity.

 

6.The Transferors undertake to pay the transfer price according to Article 2 of
this Agreement.

 

7.The Transferee and the Transferors shall go through the change registration
procedure with the industrial and commercial bureau immediately after signing
this agreement.

 

8.If either party breaches this agreement, the non-breaching party shall have
the right to request termination of this agreement and claim compensation from
the breaching party for all economic losses.

 

9.The Parties shall solve any dispute or claim arising from or relating to this
Agreement through negotiation. If the Parties fail to reach an agreement after
negotiation, the Parties agrees to file a lawsuit with the People's Court at the
place where this Agreement is signed.

 

10.This Agreement shall come into effect upon execution by the Parties.

 

11.The conclusion, validity, explanation, implementation and dispute resolutions
shall be governed by the PRC law.

 

12.This Agreement has three copies, each of which has the same legal force.

 

 

 

 

 

 

 

 

 

 

Transferors:

 

/s/ Zhao Zhen Rong

 

Zhao Zhen Rong

 

/s/ Sun Gui Ying

 

Sun Gui Ying

 

 

 

 

Transferee: OZOP (Guangdong) Medical Technology Co. Ltd

 

 

 

/s/ Eric Siu

 

Authorized Representative

 

 

Date of Signature: 23rd July, 2018

 

Where the contract is signed: Beijing

 

